STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      May 16, 2017
               Plaintiff-Appellee,

v                                                                     Nos. 331864; 331865
                                                                      Washtenaw Circuit Court
JAMES TYRON CAMERON MILLER,                                           LC Nos. 14-000199-FH
                                                                              15-000174-FH
               Defendant-Appellant.


Before: GADOLA, P.J., and JANSEN and SAAD, JJ.

PER CURIAM.

       In these consolidated cases, defendant appeals his convictions following a jury trial of
domestic assault, MCL 750.81(4) (Docket No. 331864), and witness interference, MCL
750.122(7)(a) (Docket No. 331865). Because there is sufficient evidence to support defendant’s
convictions, we affirm.

                                         I. BASIC FACTS

        This case arises out of an encounter between defendant and the victim, who had been in a
dating relationship and were living together at the time of the incident. The two came into
conflict over a photograph defendant found on the victim’s cellular phone. The victim left the
home during the fight but returned the next day at defendant’s request to discuss the matter.
Soon after she returned, defendant forced her into the bedroom and said that “if [she] was going
to sleep with other men, [she] was going to sleep with him that day.” When she refused, he
straddled her on the bed and choked her with one hand and slapped her with the other hand. The
victim was able to push defendant off and leave the house. Defendant moved out of the house.

         Sometime later, the victim allowed defendant to return to the house to get his belongings.
While there, defendant told the victim she “needed to fix the situation.” He forced her to write a
letter that explained that she took responsibility for the incident and that she did not want to press
charges. Feeling threatened, she did so. Defendant took the letter with him when he left.

                            II. SUFFICIENCY OF THE EVIDENCE

                                  A. STANDARD OF REVIEW



                                                 -1-
        Defendant argues that his convictions are not supported by sufficient evidence adduced at
trial. We review this argument de novo, People v Meissner, 294 Mich. App. 438, 452; 812 NW2d
37 (2011), and view “the evidence in a light most favorable to the prosecution to determine if it
would support a” reasonable jury’s finding that the prosecution proved the elements of the
charged crime(s) beyond a reasonable doubt, People v Cameron, 291 Mich. App. 599, 613; 806
NW2d 371 (2011). We “must ‘draw all reasonable inferences and make credibility choices in
support of the jury verdict.’ ” Id., quoting People v Nowack, 462 Mich. 392, 400; 614 NW2d 78
(2000).

                      B. DOMESTIC ASSAULT (DOCKET NO. 331864)

       MCL 750.81(2) defines domestic assault as assault or assault and battery on “an
individual with whom [the offender] has or has had a dating relationship . . . or a resident or
former resident of his or her household.” Assault is “ ‘an attempt to commit a battery or an
unlawful act that places another in reasonable apprehension of receiving an immediate battery.’ ”
Meissner, 294 Mich. App. at 453-454, quoting People v Starks, 473 Mich. 227, 234; 701 NW2d
136 (2005). “ ‘A battery is an intentional, unconsented and harmful or offensive touching of the
person of another . . . .’ ” Id. at 454, quoting People v Reeves, 458 Mich. 236, 240 n 4; 580
NW2d 433 (1998).

       The victim testified that defendant straddled her on the bed in such a way that she could
not move and then choked her for 25 to 30 seconds and slapped her face with his open hand.
There is some confusion in the victim’s testimony about the status of her relationship with
defendant at the time. She initially testified that she and defendant were dating at the time of the
incident but later explained that the dating relationship was over by the evening of the assault
and the two were only cohabiting. This discrepancy is of no consequence, however, because the
victim’s and defendant’s former dating relationship and their shared residence before and at the
time of the assault meet the domestic relationship element. See MCL 750.81(2); Cameron, 291
Mich. App. at 601 (concluding that evidence the defendant pushed and punched his ex-girlfriend
was sufficient to support the domestic assault conviction).

        Although defendant concedes that the victim testified that she was assaulted, he
nevertheless claims that this testimony is insufficient because other evidence indicates that the
assault did not happen. We reject defendant’s attacks on the reliability of the evidence and the
victim’s credibility. Questions about the weight of the evidence and the credibility of witnesses
belong to the jury and will be accorded deference on appeal. Cameron, 291 Mich. App. at 616.
Simply put, the victim’s testimony was sufficient for the jury to find beyond a reasonable doubt
that defendant committed the crime of domestic violence.

                   C. WITNESS INTERFERENCE (DOCKET NO. 331865)

        MCL 750.122(6) punishes an “attempt to willfully impede, interfere with, prevent, or
obstruct the ability of a witness to” testify at an “official proceeding.” To prove that defendant
violated this section, the prosecution must show that defendant

       (1) committed or attempted to commit (2) an act that did not consist of bribery,
       threats or intimidation, or retaliation as defined in MCL 750.122 and applicable

                                                -2-
       case law, (3) but was any act or attempt that was done willfully (4) to impede,
       interfere with, prevent, or obstruct (5) a witness’s ability (6) to attend, testify, or
       provide information in or for a present or future official proceeding (7) having the
       knowledge or the reason to know that the person subjected to the interference
       could be a witness at any official proceeding. [People v Greene, 255 Mich. App.
426, 442-443; 661 NW2d 616 (2003).]

Indeed, the statute prohibits “tampering conduct, no matter how it is described, including in
degrees of success.” Id. at 439-440.

        The victim testified that when defendant called her at work after the incident, he asked
her to drop the charges and not to go to court. Defendant later told her in person that she
“needed to fix the situation and . . . needed to make it right” because he was worried that he
would not be able to work again. She wrote a letter that purported to diminish defendant’s role
in the assault at defendant’s urging because he “said he would be hard to get rid of,” a statement
that she understood to be a threat. The clear import of the letter was to diminish the victim’s
willingness to testify at trial. Importantly, this type of conduct goes well beyond merely asking a
victim or potential witness to not testify. See id. at 447 (“We do not hold that a request, alone,
not to attend a hearing . . . would be unlawful . . . .”). Accordingly, there is sufficient evidence to
support defendant’s conviction because forcing the victim to write the letter is the type of
tampering conduct covered in MCL 750.122(6).

        And defendant’s argument that he did not threaten or intimidate the victim is irrelevant
because the statutory subsection at issue is distinct from the one that criminalizes the use of
threats or intimidation to tamper with a witness. See MCL 750.122(3) and (6); Greene, 255
Mich. App. at 438 (stating that the various subsections of the statute provide for “four different
categories of witness tampering”: bribery, threats or intimidation, interference, and retaliation).

       Affirmed.



                                                               /s/ Michael F. Gadola
                                                               /s/ Kathleen Jansen
                                                               /s/ Henry William Saad




                                                 -3-